Citation Nr: 9925755	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a skin disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to December 
1952, and from September 1959 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's previously 
denied claim.  He filed a timely notice of disagreement, 
initiating this appeal.  A personal hearing before a member 
of the Board was afforded the veteran in June 1999.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a skin disability was last denied by an April 1991 Board 
decision; a timely appeal was not filed in response to this 
decision.  

2.  Evidence submitted by the veteran subsequent to the last 
prior denial of his service connection claim is cumulative 
and redundant of evidence already of record at the time of 
the April 1991 Board decision.


CONCLUSION OF LAW

The evidence submitted since the April 1991 Board decision is 
not new and material; thus, the claim for service connection 
for a skin disability cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks to reopen, on the basis of new and material 
evidence, a claim for service connection for a skin 
disability.  This claim was first denied by the RO in 
November 1960, and most recently by the Board in April 1991, 
when the veteran's application to reopen his claim was 
denied, due to a lack of new and material evidence.  

Accompanying the veteran's application to reopen his claim 
have been additional copies of his service medical records.  

Subsequent to the Board's 1991 decision, the veteran has been 
treated at VA medical facilities for a variety of 
disabilities, including a skin disorder.  October 1996 VA 
outpatient treatment notes confirm the presence of diffuse 
hyper-pigmented macular lesions of the lower extremities, 
with onychomycosis of the toenails.  Tinea pedis, with 
onychomycosis, was also seen on the veteran's feet.  
Seborrheic dermatitis, resolving, was diagnosed.  The veteran 
was afforded a general VA medical examination in December 
1996, at which time a fungal infection was noted on the 
plantar aspect of the veteran's feet, along with mycotic 
toenails.  Stasis dermatitis of the lower extremities was 
also diagnosed.  Bilateral tinea pedis was confirmed by a 
second VA general medical examination in September 1997.  

In a November 1997 rating decision, the RO denied the 
veteran's application to reopen his previously-denied claim 
for service connection for a skin disability.  He filed an 
August 1998 notice of disagreement, initiating this appeal.  

The veteran was afforded a June 1999 personal hearing in 
Washington, D.C., before a member of the Board.  He testified 
that he first experienced a skin rash on his feet while 
serving in the military in 1950, and this persisted up to the 
time of his discharge in December 1952.  It again flared up 
when he returned to the service in 1959, and he was 
eventually discharged from service for this reason in 1960.  
The veteran further stated that he has been mistreated by the 
RO, and some of his service medical records have been 
misplaced under mysterious circumstances.  Finally, he 
mentioned that he has been treated by private physicians in 
the last several years for a variety of disabilities, but 
these records have not been yet been associated with the 
claims folder.  However, when asked by the Board member, the 
veteran stated that no private physician has opined that the 
veteran's skin disorder was related to military service.  

Analysis

The veteran seeks to reopen a previously and finally denied 
claim for service connection for a skin disability.  His 
claim was previously presented to the Board in April 1991, at 
which time his application to reopen his claim was denied due 
to a lack of new and material evidence.  In the absence of a 
timely appeal, this Board decision is final, and cannot be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is 
that which is not cumulative or redundant of previously 
considered evidence; material evidence is that which is 
relevant and probative to the issue at hand, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In reviewing the veteran's application to reopen the 
previously-denied claim for service connection, the Board is 
cognizant of the case of Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), in which the U.S. Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated the legal 
test established by the Court of Veterans Appeals (now known 
as the U. S. Court of Appeals for Veterans Claims) 
("Court") in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) regarding the definition of new and material evidence.   
This test defined material to mean creating "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Court of Appeals for the 
Federal Circuit found this test imposed an extra and 
unnecessary burden on the veteran by going beyond the 
regulatory definition of material found in 38 C.F.R. § 3.156.  
Hence, the Colvin test was overruled by the Hodge Court for 
purposes of reopening claims for the award of veterans' 
benefits.  

Nevertheless, the statutory requirements for reopening a 
previously denied claim, found in 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156, remain undisturbed, and rating decisions 
based solely on the question of whether the record includes 
new evidence, with no determination as to the materiality of 
evidence, are not affected by the Hodge decision.  See also 
Smith v. West, 12 Vet. App. 312, 314-15 (1999).  In the 
present case, the veteran has not presented new evidence, 
and, therefore, there is no need to remand this claim to the 
RO at this time for reconsideration in light of Hodge, as the 
materiality of the veteran's evidence is not at issue.  

In support of his application to reopen his claim, the 
veteran has submitted the following additional evidence: 
current VA medical treatment records, including October 1996 
outpatient notes and December 1996 and September 1997 VA 
medical examination reports, copies of his service medical 
records, and his own contentions.  Considering first the 
various VA medical documents, these records merely confirm 
the presence of a current skin disability, diagnosed 
variously as tinea pedis, a fungal infection, seborrheic 
dermatitis, and onychomycosis.  The 1991 Board decision 
explicitly acknowledged 1989 treatment records which 
diagnosed a current skin disability; thus, these recent 
records, because they address an issue already conceded by 
the Board, are cumulative and redundant of evidence already 
of record at the time of the previous denial, and are not 
new.  38 C.F.R. § 3.156 (1998).  

Likewise, the veteran's resubmission of his service medical 
records, accompanied by his own contentions, are not new.  
While the veteran's service medical records are admittedly 
incomplete, the copies he has submitted to the VA were all 
already of record at the time of the 1991 Board decision; 
obviously, these copies do not constitute new evidence.  The 
veteran has also essentially repeated at his June 1999 
personal hearing contentions which he previously advanced at 
his September 1989 personal hearing.  Because these 
contentions neither offer any new evidence nor indicate the 
presence of other, not yet obtained, new and material 
evidence, they are not new.  38 C.F.R. § 3.156 (1998).  As 
was noted by the Court in Smith, "[i]f evidence is not new, 
the inquiry ends and the claim cannot be reopened."  Smith 
at 314.  

At his June 1999 hearing, the veteran did state that more 
recent private medical records have not yet been associated 
with the claims folder; however, he also stated that no 
medical expert has, to his knowledge, suggested a nexus 
between his current skin disabilities and his military 
service.  Hence, where the veteran has not indicated the 
relevance of any absent private records, it is not necessary 
to obtain them at this time.  See Allday v. Brown, 7 Vet. 
App. 517, 530 (1995).  

In reviewing this claim, the Board is cognizant of the recent 
case of Hayre v. West, No. 98-7046 (Fed. Cir., August 16, 
1999), in which the Federal Circuit elaborated on the VA's 
responsibilities when a veteran's service medical records are 
missing.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre, slip op. at 7, 10-
11.  In the present case, the RO has made requests for 
records to the National Personnel Records Center, the Surgeon 
General's Office, and the U.S. Air Force.  The veteran has 
also been informed of the fact pertinent service medical 
records may be missing, and thus has had the opportunity to 
conduct independent inquiries.  All requirements of Hayre 
have been met.  

In conclusion, the veteran's application to reopen his claim 
for service connection for a skin disability must be denied 
based on the lack of new and material evidence.  

ORDER

In the absence of new and material evidence, the veteran's 
application to reopen his claim for service connection for a 
skin disability is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

